Grieein Smith, Chief Justice, dissenting. Regulations of the U. S. Treasury Department governing payment of the class E bonds in question here provide that during the lives of both co-owners “the bond will be paid to either co-owner upon his separate request without the signature of the other co-owner.” Admittedly the two bonds involved in this litigation are in the guardian’s possession, and they have matured. It is the guardian’s duty to act for the best interest of his ward. Taylor may cash the bonds, (Regulations, sub-part J, § 315.38) and this action may be taken irrespective of co-owner claims, because Wilson is alive. Having received money in lieu of the bonds, the guardian should apply to the court for investment directions. The majority opinion says “there can be no doubt that Mr. Wilson intended to make a gift of these bonds to the appellees and that they should receive the proceeds at his death. ’ ’ The reasoning is unsound because, in effect, it makes a will for the incompetent. What Wilson very likely intended was the consummation of an arrangement whereby the co-owners would receive the bonds in the event of his death before the appreciation securities became due — that is, within ten years. We have only a slight hint of what he might have done but for the intervention of mental incompetency. Why should we prejudge this mere possibility and in effect determine a question of fact on the meager testimony of the interested witnesses ? Mr. Justice George Rose Smith joins in this dissent.